NO. 07-05-0115-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 19, 2005

______________________________


BARBARA GARRISON, INDIVIDUALLY AND AS ACTING
REPRESENTATIVE OF THE ESTATE OF JAMES LESTER GARRISON,
DECEASED, LESLIE BRYAN GARRISON, INDIVIDUALLY, AND 
JO BETH NICHOLS, INDIVIDUALLY, AND AS SURVIVING CHILDREN
OF JAMES LESTER GARRISON, DECEASED, APPELLANTS

V.

TERESA DAILEY, COVENANT HEALTH SYSTEMS A/K/A
COVENANT HOSPITAL LEVELLAND, AND CHARLES V. HUGHES, M.D., APPELLEES


_________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-522,438; HONORABLE SAM MEDINA, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
ORDER
	After Barbara Garrison, et al. filed a notice of appeal challenging the trial court's two
summary judgments in favor of appellees, appellee Charles V. Hughes, M.D. filed a
conditional notice of appeal in the event that the summary judgments denied by implication
his motion to dismiss Garrison, et al.'s claims.  Pending before this Court is an agreed
motion between Garrison, et al. and Dr. Hughes by which they request that Garrison et al.'s
appeal as to Dr. Hughes be dismissed in its entirety as well as Dr. Hughes' conditional
appeal.  
	Without passing on the merits of the appeal, we grant the motion and dismiss that
portion of the appeal between Garrison, et al. and Charles V. Hughes, M.D.  See Tex. R.
App. 42.1(a).  That portion of the appeal between Garrison, et al. and appellees Teresa
Dailey, Covenant Health Systems, a/k/a Covenant Medical Center, and Covenant Hospital
Levelland remains pending and will proceed in due course. 
	  It is so ordered.
							Per Curiam


response.  Neither did the State favor us with a brief.
	By his Anders brief, counsel raises several grounds that could arguably support an
appeal.  We have reviewed these grounds and made an independent review of the entire
record to determine whether there are any arguable grounds which might support an
appeal.  See  Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);
Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).  We have found no such grounds
and agree with counsel that the appeal is frivolous.
	Accordingly, counsel's motions to withdraw are hereby granted and the trial court's
judgments are affirmed.
						Don H. Reavis
						    Justice

Do not publish.
1. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).